Citation Nr: 1524503	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran also appealed the denial of his claim of entitlement to service connection for tinnitus.  However, in his April 2012 VA Form 9, he limited his appeal to the issue of entitlement to service connection for bilateral hearing loss.  Therefore, the Board does not have jurisdiction over  the claim for service connection for tinnitus at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board determines that the appeal must be remanded to allow for further development of the claim.  Initially, the private treatment records from Dr. RS appear to be incomplete.  The Veteran's release authorization submitted to VA and VA's subsequent request for records identified records dated from 2001 to 2003.  However, the records obtained reference an audiogram dated in November 2000.  The audiogram from November 2000 is of record, but any treatment notes or remarks by Dr. RS are not. Therefore, the Veteran should be asked to authorize release of all records from Dr. RS, including but not limited to records dated prior to March 2001, the date of the earliest record from Dr. RS in the claims file.  

In addition, the record shows that he Veteran receives regular VA audiological treatment, but the most recent VA treatment note is dated in November 2011.  Therefore, all VA treatment records dated from November 2011 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, the Board determines that another VA opinion should be obtained as to the etiology of the Veteran's bilateral hearing loss.  The June 2010 VA examiner found that the Veteran's hearing loss was not a result of service on the basis that the Veteran had normal hearing at enlistment and separation and that private treatment records indicated that his hearing loss was autoimmune in nature.  However, even though the Veteran's hearing acuity at separation did not meet VA criteria for a hearing loss disability as defined by 38 C.F.R. § 3.385, there was a clear threshold shift from enlistment to separation.  Moreover, a July 2011 letter from Dr. PJ noted that threshold shift and also that later in the Veteran's life other conditions caused further deterioration the Veteran's hearing, thereby suggesting that the Veteran's loss of hearing as exhibited presently could have begun in service.  Consequently, the Board remands the appeal for an opinion as to whether the threshold shift in service was a permanent loss that was the beginning of his loss of  hearing acuity.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete another authorization to release records to VA for Fletcher Otolaryngology that encompasses all treatment notes from Dr. RS, including but not limited to notes associated with the November 2000 audiogram. All requests and responses, positive and negative, must be documented in the claims file.

2. Associate with the claims file all VA treatment notes for the Veteran dated from November 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

3. Obtain another VA opinion with regard to the etiology of the Veteran's hearing loss. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred. All tests and studies deemed necessary must be performed. All pertinent symptomatology and findings should be reported in detail. Upon review of the record, the examiner should respond to the following:

Even though the Veteran did not exhibit a hearing loss in service that met the definition of a hearing loss disability under VA regulations, is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran experienced a loss of hearing acuity in service that is part of the total loss of hearing acuity he exhibits presently? 

A complete rationale for any opinion advanced must be provided. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If it is determined that an opinion cannot be formed without another clinical examination, such examination should be scheduled.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal. If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




